SUPERIOR COURT OF NEW JERSEY
                                 APPELLATE DIVISION
                                 DOCKET NO. A-4241-17T1

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

SALIK HINTON,

     Defendant-Appellant.
______________________________

          Argued January 6, 2020 – Decided January 31, 2020

          Before Judges Sabatino and Natali.

          On appeal from the Superior Court of New Jersey,
          Law Division, Monmouth County, Indictment No. 16-
          01-0179.

          Cody Tyler Mason, Assistant Deputy Public Defender,
          argued the cause for appellant (Joseph E. Krakora,
          Public Defender, attorney; Cody Tyler Mason, of
          counsel and on the briefs).

          Carey J. Huff, Assistant Prosecutor, argued the cause
          for respondent (Christopher J. Gramiccioni,
          Monmouth County Prosecutor, attorney; Carey J.
          Huff, of counsel and on the brief).
PER CURIAM

      Tried by a jury, defendant Salik Hinton was convicted of second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count two); a second-

degree "certain persons" not to possession weapons offense, N.J.S.A. 2C:39 -

7(b)(1) (count three); and third-degree possession of controlled dangerous

substances ("CDS"), N.J.S.A. 2C:35-10(a)(1) (count one).         The trial court

sentenced defendant to concurrent sentences of an eight-year custodial term

with a five-year disqualifier on count three, an eight-year custodial term with a

forty-two-month parole disqualifier on count two, and a four-year custodial

term on count one.

      Defendant now appeals his convictions and sentence on various grounds.

We affirm.

                                      I.

                                      A.

      The events precipitating this case occurred on August 18, 2015 in

Asbury Park.     Sergeant Lorenzo Pettway, an officer of the local police

department, was patrolling the Asbury Park Garden Apartment Complex.

      Sergeant Pettway testified at a pretrial suppression hearing that he was a

member of the police department's street crimes unit, "a small proactive unit

set up . . . to investigate and arrest individuals engaging in various criminal



                                       2                                A- 4241-17T1
activities, including drug distribution, shootings, and gang activities" in

Asbury Park. Part of the sergeant's role entailed "community policing," or

establishing relationships with community residents so "they feel comfortable

approaching us."

      At the hearing, Pettway described the apartment complex location as a

"high crime area," specifically noting there had been "numerous" arrests for

shootings and drug distribution in the area and street gangs were in "control

[of] different areas of the apartment complexes."      There was an increased

police patrol presence in the area on the night of August 18 because of a recent

shooting. Defendant was not a suspect or otherwise implicated in that earlier

shooting.

      While on patrol, Pettway received information from a confidential

source. The source apparently "flagged down" Pettway and, unsolicited, told

him that "an individual only known by Salik was in the apartment complex,

[and] was in possession of a handgun." Pettway stated he had a "history" with

the confidential source and that he had provided Pettway with information that

had proven "reliable in the past." 1    The source also provided a physical


1
   The source was a not a confidential "informant," meaning there was no
formal cooperation agreement between the informant and the prosecutor's
office or police department. A tip by a civilian source is generally considered
more reliable than that of a confidential informant, and normally the veracity



                                       3                               A- 4241-17T1
description of "Salik:" a black male in his twenties, with a "heavy build,"

braids, and wearing a white t-shirt and orange shorts.

      After receiving this information, Pettway immediately began to canvas

the area seeking to corroborate it. The time was about midnight. Pettway

drove in his patrol car to the corner of Jefferson Avenue and Atkins Avenue

and saw three people, including defendant, standing in a grassy area on the

corner.    The sergeant recognized defendant as matching the physical

description provided by the source.

      Pettway was wearing a badge around his neck, jeans, and a "police shirt

that says police across the front and Asbury Park Street Crimes Unit on the

back."    Although his car was unmarked, Pettway testified that "everyone

knows it" and "it might as well be a marked police vehicle."

      According to Pettway, he stopped his vehicle and "decided to approach"

the persons. Defendant had his back turned to Pettway as he approached. The

two other persons told defendant that a police officer was approaching, and

defendant turned around to face Pettway. Pettway then recognized defendant

from previous encounters in the complex.



____________________
of the source is assumed. State v. Belliard, 415 N.J. Super. 51, 79 (App. Div.
2010); see also State v. Stovall, 170 N.J. 346, 362 (2002).



                                       4                             A- 4241-17T1
      Pettway addressed defendant, initially saying, "Come here. Can I talk to

you for a second?" According to Pettway, defendant began to walk away

before he finished talking. "[A]s [defendant] was walking away, he started to

reach towards his pockets."

      Pettway followed defendant and addressed him a second time.           The

sergeant said, "Salik, come here. I just need to talk to you for a second."

According to Pettway, defendant gave a "mumbled" response, and continued to

walk away as Pettway followed.        Then defendant began to run.     Pettway

estimated the entire encounter from his approach until defendant began to run

lasted "a few seconds."

      Pettway pursued defendant as he ran.           The sergeant "believed

[defendant] possibly had a gun" based on defendant's flight and his observed

motion of reaching into his pockets as he ran.

      As Pettway ran, he repeatedly yelled for defendant to "stop" and "stop

running." The sergeant also radioed his location, a description of defendant,

and the direction of pursuit to nearby officers.

      After a chase estimated by Pettway to consume about two to three

minutes, defendant tripped over a curb and fell to the ground in a parking lot.

When he fell, Pettway saw objects fall out of defendant's right front pants

pocket. There was "low lighting" in the area but it was not dark. Pettway



                                        5                             A- 4241-17T1
stated he could clearly see objects fall out of defendant's pocket from about

twenty feet away. The sergeant did not immediately recognize the items when

they fell out of defendant's pockets.

      Sergeant Alistair Sweeney, another Asbury Park police officer,

approached defendant from another direction. The two officers grabbed and

handcuffed defendant. The officers then recovered a bag containing seven

pills later identified as Percocet, a small semi-automatic handgun with five

bullets in the magazine, and marijuana. Pettway testified the items were on the

ground "not even a foot" away from where they detained defendant.

      Defendant testified in his own defense at the suppression hearing.

According to defendant, on the night of August 18, he was standing in the Vita

Gardens area of the apartment complex with his cousins.           He had been

standing there for about "three or four minutes" when he saw Pettway get out

of his car and approach. Defendant initially suggested he did not know the car

or its driver, but then testified that he recognized Pettway as he approached the

group.

      Defendant asserted he did not want to talk with Pettway because the

sergeant knew him and allegedly "always harassed [him] since he was a

juvenile." Defendant later clarified that on previous occasions Pettway had

stopped and arrested him.



                                        6                               A- 4241-17T1
      Defendant stated that he ran because Pettway "kept coming behind" him

as he walked away. He claimed that the gun that the police recovered had not

fallen out of his pockets and did not belong to him. Rather, he contended it

was already lying on the ground nearby.

                                         B.

      Following the pretrial hearing, the trial court denied defendant's motion

to suppress the gun and CDS obtained by the police as a result of this

warrantless encounter. The court issued a nine-page written opinion detailing

its factual findings and legal conclusions concerning the motion.

      The court found Sergeant Pettway's account of the events to be more

credible than defendant's version. Specifically, the court described Pettway's

testimony as "clear, candid and convincing."        By contrast, the court found

defendant's testimony "confusing, self-serving, and contradictory at times."

Moreover, the court noted that defendant's testimony largely corroborated

Pettway's, particularly as to the seizure itself.

      In its legal analysis, the court rejected the State's initial argument that

Pettway was working in a "community caretaking" capacity when he

approached defendant and could not rely on that exception to the Fourth

Amendment warrant requirements. However, the court found other grounds to

justify the warrantless stop and search.



                                           7                            A- 4241-17T1
      In particular, the court found Pettway had received information from a

reliable source, and subsequently corroborated that information when he found

defendant in the complex and matching the source's description. The court

particularly noted defendant's observed demeanor, his initial presence in a

high-crime area, and his flight from the scene. The court concluded the officer

had reasonable suspicion to stop defendant based on his corroboration of the

confidential source's testimony, and that additional facts also justified the stop.

                                        C.

      Pettway was a principal witness for the State at the ensuing trial, along

with a ballistics expert and a laboratory analyst who tested the seized drugs.

Defendant elected not to testify before the jury, and he presented no witnesses.

      The jury found defendant guilty of the unlawful gun possession and CDS

possession counts. In a second phase of the trial, which immediately followed

with no additional testimony, the jury found defendant guilty of the "certain

persons" count.     Defendant stipulated to his previous commission of a

predicate offense subjecting him to the certain-persons statute.

      As we have already noted, the court sentenced defendant to an aggregate

eight-year term. This appeal followed.

                                        II.

      Defendant raises the following points in his brief on appeal:



                                         8                                A- 4241-17T1
Point I

THE TRIAL COURT ERRED IN DENYING THE
MOTION TO SUPPRESS EVIDENCE BECAUSE
DEFENDANT WAS UNLAWFULLY SEIZED
WHEN THE OFFICER ORDERED HIM TO "COME
HERE" AND PURSUED HIM BASED ON A
CONCLUSORY         AND        LARGELY
UNCORROBORATED       TIP   FROM     A
CONFIDENTIAL SOURCE.

A. Defendant was seized when the officer approached
him, identified himself as a police officer, and ordered
him to "come here."

B. The detention was unlawful and suppression of the
evidence is required because the confidential source
was not demonstrably reliable and the other factors
cited by the trial court could not establish reasonable
suspicion before the detention occurred.

Point II

REVERSAL IS REQUIRED BECAUSE THE TRIAL
WAS TAINTED BY IMPROPER BAD-ACT
EVIDENCE WHEN THE OFFICER IMPLIED THAT
DEFENDANT     WAS   A   GANG       MEMBER,
INFORMED THE JURY THAT THE GUN WAS
LOADED, AND TESTIFIED THAT DEFENDANT
WAS IN A "HIGH-CRIME" AREA, AND BECAUSE
NO LIMITING INSTRUCTIONS WERE PROVIDED
ABOUT THAT EVIDENCE (not raised below).

A. The trial court erred in permitting testimony
implying defendant was a gang member, that the gun
was loaded, and that defendant was in a "high-crime"
area.

B. Reversal is required because the evidence
suggested defendant is a dangerous criminal and the


                           9                               A- 4241-17T1
            court gave no limiting charges to prevent a conviction
            on that basis.

            POINT III

            THE MATTER SHOULD BE REMANDED FOR
            RESENTENCING     BECAUSE   THE    COURT
            DOUBLE-COUNTED        THE     PREDICATE
            CONVICTION FOR DEFENDANT'S CERTAIN
            PERSONS        OFFENSE,     IMPROPERLY
            CONSIDERED      DEFENDANT'S     PENDING
            OFFENSES,   AND    WRONGLY     REJECTED
            MITIGATING FACTORS ONE AND TWO
            WITHOUT     CONSIDERING    THE     GUN'S
            INOPERABILITY.

      Defendant's reply brief largely restates these points, but he also raises

the following argument responding to the State's argument of attenuation:

            I.B. THE SEIZURE OF THE EVIDENCE WAS NOT
            ATTENUATED DUE TO DEFENDANT'S FLIGHT.

      Having considered these arguments in light of the record and the

applicable law, we affirm defendant's conviction and sentence.

                                    A.

      The only issue calling for our detailed examination is defendant's

primary argument that the trial court erred in denying his suppression motion.

He contends that none of the exceptions to the constitutional warrant

requirements invoked by the State—either at the trial level or in this appeal—

justify this warrantless stop and the seizure of the gun and CDS that fell out of

defendant's pocket in the course of the police chase.


                                         10                             A- 4241-17T1
       The State counters that the police action was constitutional.            In

particular, the State argues Sergeant Pettway had reasonable suspicion to stop

defendant based upon the information from the civilian source, and also based

on the circumstances of the encounter, including defendant's conduct when the

officer approached him.

       Alternatively, the State argues the record developed at the suppression

hearing objectively shows that defendant was obstructing the police

investigation by running away for two to three minutes after being commanded

to stop, and reaching into his pockets. 2 We choose to rely on this alternative

ground, which the State acknowledges was not raised below, in upholding the

suppression ruling. In doing so, we reject defendant's procedural argument

that we should decline to reach the obstruction issue, as we are satisfied the

existing record is amply developed on the subject. See State v. Scott, 229 N.J.
469, 480 (2017) (noting appellate courts may entertain arguments not raised

below if the record is sufficiently developed to enable such review).

       In reviewing this search-and-seizure issue, we must afford substantial

deference to the motion judge's determination that the sergeant's testimony

about the encounter was more credible than defendant's version.         State v.

Hubbard, 222 N.J. 249, 262 (2015); State v. Locurto, 157 N.J. 463, 470 (1999).

2
    The State does not rely on appeal upon the community caretaking exception.



                                       11                               A- 4241-17T1
Among other things, we rely upon the factual findings of the judge with regard

to the officer's observations and defendant's behavior at the scene.        That

including the nature and duration of defendant's flight and defendant's action

of putting his hands into his pockets while he ran.

      To perform our analysis, we need not resolve the parties' dispute as to

whether the sergeant had sufficient reasonable suspicion to twice order

defendant to "come here." Nor do we resolve whether there is a sufficient

basis for Pettway to rely upon the source's assertion that defendant was present

in the apartment complex carrying a handgun. In bypassing these discrete

issues, we do note that defendant does not argue the sergeant engaged in

discriminatory racial profiling in approaching him at the apartment complex

and demanding him to "Come here."           We also do not reach the issue of

whether a reasonable person would have felt free to leave once the sergeant

made those imperative commands, notwithstanding defendant's testimony at

the suppression hearing that he subjectively felt he could leave.

                                       1.

      The crux of our analysis involves principles of obstruction and

attenuation that have been well established in New Jersey case law.        As a

general matter, if a civilian's flight from a police officer independently

supplies probable cause that he or she is obstructing the police, the claimed



                                       12                              A- 4241-17T1
unconstitutionality of the officer's underlying stop of that person can be

inconsequential, so long as the flight is sufficiently attenuated from the stop.

In such instances of obstruction, evidence derived from the post-flight seizure

of contraband does not have to be suppressed.

        The case law from the Supreme Court on these attenuation issues is

instructive. In State v. Crawley, 187 N.J. 440, 451-52 (2006), our Supreme

Court held that "when a police officer is acting in good faith and under color

of his authority, a person must obey the officer's order to stop and may not

take flight without violating N.J.S.A. 2C:29–1."3 That statute embodies the



3
    The obstruction statute reads:

              Obstructing Administration of Law or Other
              Governmental Function. a. A person commits an
              offense if he purposely obstructs, impairs or perverts
              the administration of law or other governmental
              function or prevents or attempts to prevent a public
              servant from lawfully performing an official function
              by means of flight, intimidation, force, violence, or
              physical interference or obstacle, or by means of any
              independently unlawful act. This section does not
              apply to failure to perform a legal duty other than an
              official duty, or any other means of avoiding
              compliance with law without affirmative interference
              with governmental functions.

              b. An offense under this section is a crime of the
              fourth degree if the actor obstructs the detection or
              investigation of a crime or the prosecution of a person



                                        13                              A- 4241-17T1
strong public policy that "a person involved in a police encounter should [not]

have an incentive to flee or resist, thus endangering himself, the police, and the

innocent public.” Id. at 451.

      The Supreme Court in Crawley upheld the defendant's conviction for

obstruction and declined to consider the constitutionality of the underlying

stop. The Court reasoned that, whether the initial stop was in "good faith" and

under the color of law (and therefore a predicate to an obstruction charge) was

not critical to the ultimate issue of constitutionality. Id. at 444. Even if a stop

is unconstitutional, "[a] person has no constitutional right to use an improper

stop as justification to commit the new and distinct offense of resisting arrest,

eluding, escape, or obstruction, thus precipitating a dangerous chase that could

have deadly consequences." Id. at 459.

      The following year, the Court further explained the relationship between

obstruction and suppression of evidence in State v. Williams, 192 N.J. 1

(2007). In Williams, two police officers approached the defendant late at night

in an area known to be "rampant with weapons and drug-dealing offenses"

based on a station dispatch that a black man wearing a black jacket was

____________________
          for a crime, otherwise it is a disorderly persons
          offense.

            [N.J.S.A. 2C:29-1. (emphasis added)].



                                        14                                A- 4241-17T1
dealing drugs at that location. Id. at 4-5. The officers stopped the defendant

and asked him to put his hands on his head so they could search him. Id. at 5.

When the officers approached, the defendant pushed one of them and fled.

Ibid. Following a short chase, the officers detained the defendant and found a

handgun in his waistband.       Ibid.   The defendant sought to suppress the

handgun.

      The Court in Williams presumed that the underlying stop was

unconstitutional, but nonetheless declined to suppress the evidence. Id. at 10.

The Court reiterated that a person must submit to a lawful investigatory stop,

"regardless of its constitutionality." Id. at 10. The Court further clarified that

whether an officer acts in good faith is a lenient standard. So long as an

officer making an investigative stop reasonably relies on information provided

to him or her, and does not "without any basis detain[] a person on the street,"

the officer is presumed to be acting in good faith. Id. at 13. (quoting Crawley,
187 N.J. at 461 n.8).

      The Court in Williams expressly considered whether the defendant's

obstructive   behavior   was   sufficiently   attenuated   from   the   allegedly

unconstitutional stop. In doing so, the Court applied the traditional standard

for attenuation for a constitutional violation, examining: "'(1) the temporal

proximity between the illegal conduct and the challenged evidence; (2) the



                                        15                               A- 4241-17T1
presence of intervening circumstances; and (3) the flagrancy and purpose of

the police misconduct.'" Id. at 15 (quoting State v. Johnson, 118 N.J. 639, 653

(1990)).

      The "determinative" factor in Williams was the presence of intervening

circumstances: i.e., the defendant's "resistance to the pat down and flight from

the police in this case." Id. at 18. The Court found that such resistance was

"an intervening act—the crime of obstruction—that completely purged the

taint from the unconstitutional investigatory stop." Id. at 18. Examining prior

cases where defendants had similarly evaded law enforcement officials, the

Court concluded in Williams that "the law should deter and give no incentive

to suspects who would endanger the police and themselves by not submitting

to official authority." Id. at 17. Since the defendant's obstruction in Williams

was sufficiently attenuated from the underlying constitutional violation, the

Court held suppression of the evidence was not required.

                                       2.

      A straightforward application of these Supreme Court precedents to this

case demonstrates the seized gun and CDS should not be suppressed. The

State maintains that Pettway acted in good faith when he approached defendant

based on a tip from a confidential source.      Pettway testified that he was




                                      16                               A- 4241-17T1
making an investigative stop when he approached defendant and told him to

"come here."

      Defendant was obligated to obey the officer's command, even if it was

arguably unconstitutional. Williams, 192 N.J. at 10. We agree with the State

that, when defendant fled, "there was probable cause to believe [he] violated

the obstruction statute. . . [and] [t]hat flight was an intervening act that purged

the taint from any unconstitutional stop." Evidence obtained following his

flight accordingly should not have been suppressed.

      Defendant argues his flight was not attenuated. He contends that the

first attenuating factor of "close temporal proximity" particularly weighs

against suppression. We are unpersuaded the estimated two or three minute

flight had such close proximity in time. In any event, as the Supreme Court

expressed in Williams, the "determinative" focus is on the second attenuation

factor, i.e., whether the obstruction was an intervening circumstance.

Williams, 192 N.J. at 16.

      With regard to this second factor, defendant relies upon this court's

opinion in State v. Williams, 410 N.J. Super. 549 (App. Div. 2009), certif.




                                        17                                A- 4241-17T1
denied, 201 N.J. 440 (2010) ("Williams II")4, to argue the seizure and his flight

were not sufficiently attenuated because, in contrast to the defendant in the

Supreme Court's Williams decision, he did not physically resist a lawful

seizure.

      Physical resistance is not required to establish attenuation. Although

physical resistance would clearly be an example of obstruction of justice, the

statute clearly refers to "force" or "flight" as independent means of obstructing

a lawful investigation. N.J.S.A. 2C:29-1. As the Court in Crawley observed,

"any flight from police detention is fraught with the potential for violence

because flight will incite a pursuit, which in turn will endanger the suspect, the

police, and innocent bystanders." Crawley, 187 N.J. at 460 n.7.

      Defendant also argues that, unlike in Crawley or the earlier Williams

decision, in this case he was not actually charged with obstruction. He argues

the State consequently should not be able to assert attenuation. We disagree.

      The State's decision not to charge obstruction is not controlling. That

decision is discretionary. Prosecutors frequently do not charge less serious

offenses when other, more serious charges arising out of the same incident are

lodged against a defendant.

4
   Despite the common surname, the Williams II case in this court involved a
different defendant and prosecution than the Supreme Court's earlier opinion in
Williams.



                                       18                                A- 4241-17T1
      The plain language of the obstruction statute prohibits "prevent[ing] . . .

a public servant from lawfully performing an official function by means

of flight . . . " N.J.S.A. 2C:29-1 (emphasis added).        Both Williams and

Crawley hold that an investigative stop is such an "official function."

      Here, defendant fled the scene when Pettway attempted to make an

investigative stop.    Regardless of whether the State believed there was

evidence beyond a reasonable doubt to charge him for the crime, at the very

least there was probable cause to pursue him when he fled and disobeyed the

officer's command to stop.

      Furthermore, defendant's uncontroverted movement of his hands into his

pockets strengthens the State's position.       Such a movement reasonably

indicates defendant could be armed and reaching for a weapon, thereby

threatening the officer's safety.

      Lastly, as to the third factor, defendant has not shown that the "flagrancy

and purpose" of the alleged police misconduct weighs against attenuation. To

the contrary, Pettway and his fellow officers acted sensibly in chasing

defendant—who appeared as if he could have been armed—when he ignored

Pettway's directives and fled.      Even if, for the sake of argument, Pettway

initially lacked what a court might conclude was reasonable suspicion to




                                        19                                A- 4241-17T1
conduct an investigatory stop, the officer's initial actions in stopping defendant

were not "flagrantly" unconstitutional.

      In sum, the pertinent factors, on balance, support the State's argument of

attenuation. Suppression of the seized evidence was not required.

      We therefore affirm the denial of the suppression motion, albeit for

different legal reasons than those stated by the trial court in its decision. El-

Sioufi v. St. Peter's Univ. Hosp., 382 N.J. Super. 145, 169 (App. Div. 2005)

(recognizing our function as an appellate court is to review orders and

decisions, not opinions, and that we can affirm those decisions without

adopting the trial court's legal reasoning). See also Scott, 229 N.J. at 479.

                                          B.

      The remaining issues raised by defendant concerning—the alleged

improper admission of prejudicial character evidence against him at trial, and

alleged sentencing errors—lack sufficient merit to warrant much discussion.

R. 2:11-3(e)(2). We only add the following brief comments.

      Defendant maintains the trial court should not have admitted evidence:

(1) impliedly suggesting he was a gang member; (2) revealing that the

recovered gun was loaded; and (3) stating that the events took place in a "high-

crime" area. He further contends the trial court, sua sponte, should have issued

a limiting instruction about these items. We discern no plain error stemming



                                          20                             A- 4241-17T1
from these matters that were not raised below. State v. Macon, 57 N.J. 326,

336 (1971). Moreover, the trial court did not abuse its discretion as to these

evidential items. State v. J.A.C., 210 N.J. 281, 295 (2012).

      None of the three items transgress the prior "bad acts" limitations of the

character rules and N.J.R.E. 404(b). The State's witnesses did not state that

defendant was a member of a gang. Unlike his testimony at the suppression

hearing, Pettway's trial testimony that he was in the area as a member of the

Street Crimes Unit and responding to a recent "incident" at the complex did

not necessarily suggest to the jury it was a "high-crime area." Moreover, the

sergeant made clear to the jury that defendant was not a suspect in the earlier

incident.

      As to the State's proof that the seized gun was loaded, we conclude such

evidence was "intrinsic" to the charged firearm possession crimes, regardless

of the gun's actual operability.   State v. Gantt, 101 N.J. 573, 584 (1986)

(holding that an inoperable gun constitutes a "firearm" if it was originally

designed to fire bullets); see also State v. Rose, 206 N.J. 141, 161-62 (2011)

(holding that relevant evidence "intrinsic" to an offense does not have to

satisfy Rule 404(b)'s admissibility standards).       In short, no reversible

evidential error occurred, and there was no need for any special limiting

instructions to the jury.



                                      21                               A- 4241-17T1
      We likewise reject as unmeritorious defendant's challenges to his eight-

year prison sentence.      The trial court appropriately found aggravating

sentencing factors three, six, and nine applicable. See N.J.S.A. 2C:44-1(a)(3),

(6), and (9).     Among other things, the court recognized defendant's two

previous indictable convictions and the substantial need for deterrence. No

mitigating factors demonstrably apply. There was no impermissible double

counting. The trial court's reference to pending charges against defendant,

although improvident, does not undermine the overall fairness or integrity of

the sentence.

      The sentence does not shock the judicial conscience or represent an

abuse of the trial court's wide discretion over sentencing. See State v. Case,

220 N.J. 49, 54 (2014); State v. Bieniek, 200 N.J. 601, 607-08 (2010). We

therefore uphold it, as well as defendant's conviction.

      Affirmed.




                                       22                             A- 4241-17T1